DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/21/2020 have been fully considered.
The Examiner acknowledges that the claims filed 9/21/2020 are the correct claim set, and the claims examined in the Unity of Invention Requirement mailed 5/14/2020 were not the accurate claim set.  The restriction requirement is withdrawn as it was drawn to the incorrect claim set.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurtado (US 8,133,201).
Regarding claim 1, Hurtado discloses an apparatus for targeting an injection site using anatomical landmarks comprising, a first landmark identifier 40 (col. 3, lines 27-28), a second landmark identifier (lateral edge 30), and a targeting band 110 connected with the first landmark identifier at a first end and the second landmark identifier at a second end (fig. 1), wherein at least a portion of the targeting band is linearly deformable in an axial direction under slight tension (flexible sheet: col. 2, line 53), the targeting band further comprising a marker 80 identifying the injection site on the targeting band (col. 3, lines 4-5; figs. 1, 3).
Regarding claim 3, Hurtado discloses that the first landmark identifier, the second landmark identifier, and the targeting band are formed integrally (fig. 1; formed as a single flexible sheet: col. 2, line 53).
Regarding claim 4, Hurtado discloses that the first landmark identifier 40 is a through hole (col. 2, line 56).
Regarding claim 19, Hurtado discloses that the marker 40 is on the flexible sheet and therefore is on the linearly deformable portion of the targeting band (fig. 1).
Regarding claim 20, Hurtado discloses that the marker indicates a place for injection (col. 1, lines 40-42), and therefore forms a needle guide.

Claim(s) 1, 5-7, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard, III (US 6,007,549).
Regarding claim 1, Howard discloses an apparatus for targeting an injection site sing anatomical landmarks comprising a first landmark identifier 11’ (anterior midpoint: col. 6, line 60), a second landmark identifier 15 (posterior midpoint: col. 6, line 61), and a targeting band 30 connected with the first landmark identifier at a first end and the second landmark identifier at a second end (fig. 1A, 30 connected at first and second end to landmark identifiers via band 10), wherein at least a portion of the targeting band is linearly deformable in an axial direction under slight tension (col. 7, lines 10-12; col. 8, lines14-15), the targeting band further comprising a marker 21 identifying the injection site on the targeting band (col. 7, lines 62-67; fig. 1B).
Regarding claim 5, Howard discloses a tensioning member 14 connected to the first and second landmark identifiers (via band 10; fig. 1B), and configured to maintain tension on the targeting band after the first and second landmark identifiers are positioned on landmarks (col. 6, lines 48-50, 57-59).
Regarding claim 6, Howard discloses that the tension member is pivotably connected to the first landmark marker 15 (tensioning member includes a knob 16 that turns/pivots to adjust tension: col. 6, lines 63-65; fig. 1D).
Regarding claim 7, Howard discloses that the tensioning member includes a mechanical slide (col. 6, lines 48-54).
Regarding claim 23, Howard discloses a fastener (band 10) connected with the first and second landmark identifiers, the fastener being configured to fix the apparatus on a head of the patient (fig. 4B).
Regarding claim 24, Howard discloses that the first landmark identifier is connected with the fastener (band 10), and the tensioning member 14 extends between the second landmark identifier and the fastener (fig. 4B, all of these elements are connected and therefore extend one to the other).
Regarding claim 25, Howard discloses that the fastener is a headband (fig. 4B).

Claim(s) 1, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al (US 8,870,820).
Regarding claim 1, Murphy discloses an apparatus for targeting an injection site using anatomical landmarks comprising, a first landmark identifier 14, a second landmark identifier 16 (col. 2, lines 48-50; fig. 1), and a targeting band 12 connected with the first landmark identifier at a first end and the second landmark identifier at a second end (fig. 1), wherein at least a portion of the targeting band is linearly deformable in an axial direction under slight tension (formed from a thin strip of semi-rigid plastic: col. 2, lines 54-55), the targeting band further comprising a marker 18 identifying the injection site on the targeting band (col. 2, line 44; fig. 1).
Regarding claim 17, Murphy shows that the marker 18 formed on the targeting band is made of a material thicker than the material of the band (fig. 2).  Therefore, the slight tension than deforms the band would not deform the marker because the marker is thicker and therefore more resistant to deformation.
Regarding claim 18, Murphy discloses that the marker 18 has a through hole in the non-deformable portion (figs. 1, 2).

Claim(s) 8, 27, 28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 7,122,038).
Regarding claim 8, Thomas discloses an apparatus for targeting an injection site using anatomical landmarks on a patient, comprising a targeting band 12 having a first end 22 and a second end 24, at least a portion of the targeting member being linearly deformable (fig. 1: band 12 must be flexible to allow placement of the probes 14 into the ears, and therefore is linearly deformable), the targeting band comprising a marker 30 identifying the injection site (col. 3, lines 1-6), a first landmark identifier (left ear #16: col. 2, lines 55-58; fig. 2) pivotably connected to the targeting band at the first end (col. 3, lines 17-25), a second landmark identifier (right ear #16) configured to be connected with the second end of the targeting band (fig. 1), and a fastener 14 configured to secure the first and second landmark identifiers to the patient (col. 2, lines 55-56).
Regarding claim 27, Thomas discloses that the marker is on the band 12 which is linearly deformable.
Regarding claim 28, Thomas discloses that the marker comprises a needle guide (col. 3, lines 1-7: instrument may be a needle).
Regarding claim 30, the probes 14 are connected to the frame which together form a headband that fastens the device to the patient (figs. 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
Thomas calls for the targeting band to include at least a portion that is non-deformable under small amounts of tension.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that while the band is deformable, it is not deformable under small amounts of tension because the band must be suspended over the patient’s head to hold the guide holes 30 in the desired alignment and therefore deformation under small amounts of tension, such as the instrument grazing the inner edge of the hole would cause the device to move and therefore not be aligned as intended.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the band of Thomas would not be deformable under small amount of tension so that the device can operate as desired as explained above.
Allowable Subject Matter
Claims 21, 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest the apparatus wherein at least a portion of the targeting band is constructed of a material that has a negative Poisson’s ratio, in combination with the features of the invention, substantially as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783